DETAILED ACTION

Claims status
In response to the application/amendment filed on 04/26/2022, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-30 are found to be allowable. Claims 1-30 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method of wireless communication, the method comprising: 
receiving, at a mobile wireless node of a wireless backhaul communications network from a control node of the wireless backhaul communications network, a first resource indicator corresponding to a first set of communication resources for use by the mobile wireless node of the wireless backhaul communications network, the first resource indicator based on a mobility state indicator of the mobile wireless node; and 
communicating, by the mobile wireless node via one or multiple child links and while the wireless backhaul communications network has each of a first topology and a second topology, with one or more wireless devices using the first set of communication resources determined based on the first resource indictor.” in combination with other claim limitations as specified in claims 1-30.
With respect to claim 1, the closest prior art Leiba teaches the processing of forming a wireless link between the mobile node and the backhaul node for establishing primary and secondary paths. Leiba further teaches the method of communicating using Classes of Services (CoS) or topology within the nodes. Neither Leiba nor any other found prior art explicitly/implicitly teaches “…receiving, at a mobile wireless node of a wireless backhaul communications network from a control node of the wireless backhaul communications network, a first resource indicator corresponding to a first set of communication resources for use by the mobile wireless node of the wireless backhaul communications network, the first resource indicator based on a mobility state indicator of the mobile wireless node.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-30 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416